Citation Nr: 1339049	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-39 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability manifested by chronic knee pain.

2.  Entitlement to service connection for an eye disability, to include retinal holes.

3.  Entitlement to service connection for a right foot disability, to include hallux valgus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a left elbow disability, to include left elbow epicondylitis.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to April 2008. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), New Orleans, Louisiana.

In July 2013, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an October 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in July 2013, in part, for the agency of original jurisdiction (AOJ) to contact the National Personnel Records Center (NPRC) and request copies of any service personnel and/or treatment records pertaining to the Veteran's service with the Merchant Marines.  As indicated in the previous remand, the Veteran stated that he served overseas with the Merchant Marines for Operation Enduring Freedom/Operation Iraqi Freedom during the course of his appeal.  If these records were found to be unavailable, documentation of such was to be noted in the claims folder.    

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims.  Specifically, following remand of the Veteran's claims, the AMC obtained the Veteran's service personnel records with regard to his period of active duty from August 1987 to April 2008 and associated these records with the claims folder.  However, it is unclear as to whether the AMC attempted to obtain any of the Veteran's service treatment or personnel records pertaining to his service with the Merchant Marines.  Indeed, there is no documentation in the claims folder that such attempt was made.  Moreover, in a letter to the Veteran dated July 2013, the AMC informed the Veteran that only service treatment records from the Records Management Center in St. Louis, Missouri and National Personnel Records Center (NPRC) were requested.  In light of the foregoing, the Board finds that an attempt must be made (with documentation of such) to obtain the Veteran's service treatment and personnel records pertaining to his service with the Merchant Marines in accordance with the July 2013 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).     

Additionally, the Board remanded the Veteran's claims currently on appeal for a VA examination in order to determine the etiology of his right knee, eye, right foot, and left elbow disabilities as well as his GERD.  The Veteran was thereafter scheduled for a VA examination in September 2013.  A review of his claims folder indicates that he failed to report for the scheduled examination.  However, there is no indication in the claims folder that he was specifically notified of the examination.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

With the foregoing in mind, the Veteran's right knee, eye, right foot, and left elbow disabilities as well as his GERD fall within the parameters of an original compensation claim and failure to report for an examination "shall be rated based on the evidence of record."  Exceptions to these regulations involve whether good cause for the Veteran's failure to report is demonstrated. 

Pertinently, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  In this case, the record is unclear as to whether the Veteran received notice of the scheduled VA examination.  A review of the above-referenced development letter sent to him by the AMC in July 2013 does not mention being scheduled for a VA examination.  Furthermore, in the October 2013 SSOC, while the AMC mentioned the Veteran's failure to report for previously scheduled VA examinations, the AMC did not mention that the Veteran did not report for the scheduled September 2013 VA examination.  Consequently, as it appears the Veteran was not adequately notified of the scheduled VA examination in September 2013, the Board finds that the Veteran should again be scheduled for an appropriate VA examination to determine the etiology of his right knee, eye, right foot, and left elbow disabilities as well as his GERD.

On remand, the AMC should also ensure that the Veteran is informed of the consequences of any failure to report for the rescheduled examination without good cause. 

Finally, the Board notes that in the October 2013 SSOC, the AMC readjudicated the issues of entitlement to service connection for a right foot disability, GERD, an eye disability, a left elbow disability, and migraine headaches.  However, as discussed in the July 2013 Board remand, the issue of entitlement to service connection for migraine headaches was granted in an August 2009 rating decision which was a grant of full benefits.  Moreover, there is no indication that the issue of entitlement to service connection for a right knee disability was readjudicated in a SSOC as instructed by the Board in the July 2013 remand.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1. Please verify the Veteran's current mailing address.  

2. Request any treatment records from the National Personnel Records Center (NPRC) - Civilian Records Facility pertaining to the Veteran's service with the Merchant Marines.  All attempts to secure this evidence must be documented in the claims folder.  See M21-1MR, Part III.iii.2.F.39, 40.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his right foot, right knee, and left elbow disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:
a) Identify any current right foot disability, to include hallux valgus and pes planus.

b) If a right foot disability is not identified, render an opinion as to when the right foot disability resolved, in particular if it resolved prior to April 2008 when the Veteran filed his claim for VA benefits.  Please discuss the November 2003 service treatment record noting a diagnosis of hallux valgus and pes planus as well as the Veteran's April 1987 service enlistment examination documenting a diagnosis of pes planus.  

c) If pes planus of the right foot is identified at any time during the course of the appeal period, provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had pes planus of the right foot prior to his entry onto active duty.

d) If the VA examiner determines that the Veteran's pes planus of the right foot pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree during his period of service beyond that which would be due to the natural progression of the disability.

e) If the VA examiner determines that the Veteran's pes planus of the right foot did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the pes planus of the right foot or any other diagnosed right foot disability is related to the Veteran's period of military service.

f) Identify any current left elbow disability, to include left lateral epicondylitis.

g) If a left elbow disability is not identified, render an opinion as to when the left elbow disability resolved, in particular if it resolved prior to April 2008 when the Veteran filed his claim for VA benefits.  Please discuss the March 2008 treatment record from the NBHC BTC noting a diagnosis of left lateral epicondylitis.  

h) If a left elbow disability is identified at any time during the course of the appeal period, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service.

i) Identify any current right knee disability manifested by chronic knee pain.

j) If a right knee disability is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service.

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his eye disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current eye disability, to include retinal holes.

b) If an eye disability, to include retinal holes, is not identified, render an opinion as to when the eye disability resolved, in particular if it resolved prior to April 2008 when the Veteran filed his claim for VA benefits.  Please discuss the July 2007, November 1999, and April 2000 service treatment records noting a diagnosis of retinal holes.

c) If an eye disability, to include retinal holes, is identified at any time during the course of the appeal period, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service.

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After the development in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his GERD.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current disability manifested by GERD.

b. If GERD is not identified, render an opinion as to when the GERD resolved, in particular if it resolved prior to April 2008 when the Veteran filed his claim for VA benefits.  Please discuss the May 2007 service treatment record noting a diagnosis of GERD.  

c. If GERD is identified at any time during the course of the appeal period, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service.

The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. The letter informing the Veteran of the 
examination should expressly inform him that failure to appear to the examination for his service connection claims on appeal as requested, and without good cause, will result in his claims being rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2013). This letter must be placed in the record.

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

